     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 1 of 9 Page ID
                                     #:41544


 1   JEFFREY BOSSERT CLARK
 2   Acting Assistant Attorney General
     Civil Division
 3   AUGUST E. FLENTJE
 4   Special Counsel
     WILLIAM C. PEACHEY
 5   Director, District Court Section
 6   Office of Immigration Litigation
     WILLIAM C. SILVIS
 7   Assistant Director, District Court Section
 8
     Office of Immigration Litigation
     SARAH B. FABIAN
 9   NICOLE N. MURLEY
10
     Senior Litigation Counsel
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: Sarah.B.Fabian@usdoj.gov

13   Attorneys for Defendants
14
                            UNITED STATES DISTRICT COURT
15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
16    JENNY LISETTE FLORES; et al.,               Case No. CV 85-4544-DMG
17
              Plaintiffs,
18
                                                  JOINT STATUS REPORT
19
                   v.

20    WILLIAM P. BARR, Attorney General
21
      of the United States; et al.,

22
              Defendants.
23

24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 2 of 9 Page ID
                                     #:41545


 1
           1. On September 18, 2020, the Court ordered that the parties “may meet and
 2   confer regarding the additional remedies proposed by the Legal Services Provider
 3   and Human Rights Organization Amici and submit a joint status report, if any, by
 4   October 9, 2020.” ECF No. 987, ¶ 3. On October 5, 2020, Plaintiffs sent Defendants
 5   an email detailing some of the additional remedies that they believed warranted
 6   consideration. On October 8, 2020, the parties met and conferred regarding
 7   Plaintiffs’ suggestions.
 8   PLAINTIFFS’ POSITION:

 9
             Plaintiffs support several of the the proposals of amici Amnesty
     International and Human Rights Watch (“AI/HRW Amici”) [Doc. # 948-1] that –
10
             (1) posters with a short notice of rights and an 800-number to be staffed by
11
     Class Counsel be posted at family detention centers and other locations where
12
     accompanied Class Members may be detained, AI/HRW Amici at 12. Defendants
13
     appear to be willing to take steps to use posters to inform Class Members of their
14
     rights although the details remain to be discussed further by the parties;
15
             (2) Defendants should provide guaranteed and regular access for detained
16
     Class Members to attend know your rights group presentations, AI/HRW Amici at
17
     12;
18           (3) Class Members should have access to consult with a child welfare expert
19   to discuss issues relating to release versus remaining detained with a parent.
20   AI/HRW Amici at 12; 1 and
21
     1
22    AI/HRW Amici propose “an independent evaluation of the best interests of each
     child [to be] conducted by a third-party expert.” Id. Plaintiffs have previously
23
     proposed that Class Members have access to consult with a child welfare expert.
24   See Proposed Order, Exhibit 1, at 2 [Doc. # 921-1] (“You may also ask your Case
     Manager or your attorney to assist you setting up a call or meeting with a social
25
     worker you or your attorney identify.”) Plaintiffs believe the best interests of each
26   child are best determined by the child’s accompanying parent but that providing
     access to a child welfare expert for those Class Members or parents who wish to so
     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 3 of 9 Page ID
                                     #:41546


 1
              (4) while this matter relates more to the protocols ICE has been ordered to
 2   draft, the government should document on individual Class Members’ parole
 3   worksheets all efforts to release parents with their children, AI/HRW Amici at 9-
 4   10.
 5
     DEFENDANTS’ POSITION:
 6
              Defendants agree to continue discussions regarding the proposal of posting
 7
     the Notice of Rights at ICE Family Residential Centers following its finalization,
 8
     and pending resolution of some additional details regarding the content of the posted
 9
     Notice (i.e. whether the full Notice or a summary would be posted, in what language
10   it would be posted). The parties agreed to continue this discussion as part of their
11   meet and confer next week regarding the Court’s proposed draft Notice.
12

13         2. On September 18, 2020, the Court ordered that the parties “will further meet
14   and confer on Plaintiffs’ request to conduct video conference interviews with Class
15   Members and parents to enforce Class Counsel’s monitoring rights under Paragraphs
16   32 and 33 of the FSA.” ECF No. 987, ¶ 5. On October 6, 2020, Plaintiffs sent a
17   proposed schedule for interviews with Class Members and parents and video
18   inspections at the three ICE Family Residential Centers. On October 8, 2020, the
19   parties met and conferred regarding the details of those visits. Defendants are in the
20   process of looking into several questions raised by Plaintiffs during the call and will
21   continue to work with Plaintiffs to finalize the details of these inspections and
22   interviews.
23

24

25

26
     consult would be helpful to Class Members and parents faced with the difficult
     decision whether to exercise the minors’ Flores release rights.
     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 4 of 9 Page ID
                                     #:41547


 1
        3. On September 18, 2020, the Court ordered that the parties:
 2

 3         shall meet and confer with each other, as well as with the Independent
           Monitor Andrea Ordin and Special Expert Dr. Wise, for the final time,
 4         regarding (1) certain disclosures, including information regarding
 5         existence of COVID-19 infection among Class Members, that should
           be provided to minors’ immigration counsel during the pandemic; and
 6         (2) the quality of the data that Defendants maintain and provide to Class
 7
           Counsel pursuant to Paragraph 28A of the FSA. By no later than
           October 9, 2020, the parties shall include in their joint status report the
 8         outcome of their final efforts to meet and confer in this regard. All
 9
           parties will devote sufficient attention to this matter to resolve it by
           stipulation or through a duly noticed motion for a specific remedy.
10
     ECF No. 987, ¶ 6. On October 5, 2020, Plaintiffs sent an email to Defendants seeking
11
     to meet and confer regarding these issues. Defendants asked Plaintiffs to detail what
12
     issues they believed remained to be discussed regarding these issues. On October 6,
13
     2020, Plaintiffs explained that it was their position that: “[t]he data provided does
14
     not include ‘the reasons for every placement of a minor in a detention facility,’ nor
15
     have Defendants provided past policies or instructions issued to Defendants’
16
     employees regarding the implementation of this Agreement.” Plaintiffs further said
17
     that they would get back to Defendants shortly regarding their position on the
18
     disclosure of COVID-19 information. The parties met and conferred regarding this
19
     issue on October 8, 2020.
20

21   PLAINTIFFS’ POSITION:
22         COVID-19 Reporting:

23
           In the Joint Report of July 31, 2020, Plaintiffs clearly stated “Plaintiffs’

24
     position is that Defendants should promptly advise any Class
     Members’ counsel of record, Class Counsel, and the Independent Monitor (who in
25
     turn may advise Dr. Wise) when any Class Member in ICE custody is placed in
26
     quarantine because they are symptomatic or tests positive for COVID-19. The
     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 5 of 9 Page ID
                                     #:41548


 1
     parties have not made progress on this issue as Defendants have adopted the
 2   position that information-sharing with class members’ legal service providers is
 3   not required by the Settlement.” Id. at 10 [Doc. # 898.] In the August Joint Report
 4   Plaintiffs made clear the issue had not been resolved and their position remained as
 5   stated in the joint report of July 31, 2020. Defendants have made no commitments
 6   to advise counsel for Class Members, Class Counsel, or the Special Master when a
 7   Class Member is placed in quarantine because they are symptomatic or test
 8   positive for COVID-19. The FSA clearly does not include specific language that

 9
     states that Defendants must advise Class Members’ individual counsel, Class
     Counsel, or the Special Master when a Class Member is placed in quarantine
10
     because they are symptomatic or test positive for COVID-19. Nevertheless, given
11
     the complexities involved in the release provisions of the FSA, the failure of
12
     Defendants to provide Class Members of their Flores rights, and the failure of
13
     Defendants to create a protocol for the release of Class Members, providing notice
14
     to counsel for Class Members, Class Counsel, and the Special Master when a Class
15
     Member is placed in quarantine because they are symptomatic or test positive for
16
     COVID-19 may very well facilitate or protect both Class Members’ right to be
17
     detained in safe conditions as well as their right to prompt release.
18   This issue remains unresolved.
19         Data reporting:
20
           Defendants inaccurately state below that Plaintiffs “continue to raise data
21
     issues on a disorganized and ad hoc basis, and to disregard the Court’s order that
22
     they ‘devote sufficient attention’ to this matter to resolve it.” Since February 2020
23
     Plaintiffs have made clear in correspondence to Defendants and numerous Court
24
     filings that Defendants are required by Paragraphs 28 and 29 of the FSA to provide
25
     Class Counsel with the reasons each Class Member is placed in a particular
26
     facility. Defendants finally now state infra that they “will be able to provide, at
     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 6 of 9 Page ID
                                     #:41549


 1
     least some of the requested information regarding the reasons for placement, but
 2
     are still looking into this issue.” Defendants have explained that they remain “open
 3
     to working toward satisfactory resolution.” Id. It has been eight months since
 4
     Plaintiffs advised Defendants of this violation of the FSA and Plaintiffs hope it
 5
     may now be resolved promptly.
 6
           One additional concern Plaintiffs have with Defendants’ reporting is that
 7
     Defendants’ most recent report provides no information where Class Members are
 8
     detained while in the custody or care of NVM Transport.
 9
     DEFENDANTS’ POSITION:
10
           On the issue of “certain disclosures, including information regarding
11
     existence of COVID-19 infection among Class Members, that should be provided to
12
     minors’ immigration counsel during the pandemic,” Defendants believe that
13
     Plaintiffs have waived this issue by failing to meet and confer in accordance with
14
     the Court’s order. During the meet and confer, and in an email following the meet
15
     and confer—after not raising the issue prior to the call—Plaintiffs stated that their
16
     position remained as stated in the July and August joint status reports to this case. In
17
     their email, Plaintiffs acknowledge that “nothing in the FSA specifically states that
18
     Defendants must advise any Class Members’ counsel of record, Class Counsel, and
19   the Independent Monitor when a Class Member in ICE custody is placed in
20   quarantine because they are symptomatic or tests positive for COVID-19,” but state
21   that they “believe this is a reasonable remedial measure in response to the COVID-
22   19 pandemic that will help ensure Class Members’ exercise of their Flores rights to
23   safe detention conditions as well as release.”
24         Defendants are already providing this information to the Independent Monitor
25   and Dr. Wise, and are not aware of any information that the Monitor and Dr. Wise
26   are seeking that is not being provided as needed. As Plaintiffs acknowledge, there is
     no requirement in the Agreement that the requested information be provided to class
     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 7 of 9 Page ID
                                     #:41550


 1
     counsel, or to individual attorneys for class members, and Defendants maintain their
 2
     objection to providing this information on that basis. Plaintiffs have not sought to
 3
     meet and confer to discuss any compromise or alternative positions. Defendants
 4
     believe that Plaintiffs therefore have waived further consideration of this issue.
 5
           Regarding the “quality of the data that Defendants maintain and provide to
 6
     Class Counsel pursuant to Paragraph 28A of the FSA,” Defendants submit that the
 7
     issues raised in Plaintiffs’ October 6 communication (i.e., “reasons for every
 8
     placement of a minor in a detention facility,” and “past policies or instructions issued
 9
     to Defendants’ employees regarding the implementation of this Agreement”) are
10
     matters that might warrant further discussion, but are not specifically the “data
11
     issues” on which the Court ordered a further meet and confer. Moreover, Plaintiffs
12
     continue to raise data issues on a disorganized and ad hoc basis, and to disregard the
13
     Court’s order that they “devote sufficient attention” to this matter to resolve it.
14
     Defendants reiterate their previous request that the Court determine this issue has
15
     been resolved, and that Plaintiffs should not be permitted to continue to raise
16
     challenges to the substance of Defendants’ reporting unless they are contending that
17
     the reporting contains errors or is otherwise inaccurate.
18
           In light of the short time frame Plaintiffs have provided (identifying these two
19   issues as remaining to be resolved just three days ago), Defendants have explained
20   to Plaintiffs that they believe they are already providing, or will be able to provide,
21   at least some of the requested information regarding the reasons for placement, but
22   are still looking into this issue. Defendants have explained that they remain open to
23   working toward satisfactory resolution. Regarding the request for “past policies or
24   instructions issued to Defendants’ employees regarding the implementation of this
25   Agreement,” Defendants have confirmed to Plaintiffs that they have provided all
26   such policies or instructions to date. To the extent Plaintiffs are now requesting that
     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 8 of 9 Page ID
                                     #:41551


 1
     Defendants go back and provide currently applicable policies for a second time,
 2
     Defendants object to this request and do not agree to do so.
 3

 4   DATED: October 9, 2020                 /s/Peter Schey (with permission)
                                            Class Counsel for Plaintiffs
 5                                          CENTER FOR HUMAN RIGHTS &
 6                                          CONSTITUTIONAL LAW
                                            Peter A. Schey
 7                                          Carlos Holguín
 8
     DATED: October 9, 2020                 JEFFREY BOSSERT CLARK
 9                                          Acting Assistant Attorney General
10
                                            Civil Division

11                                          AUGUST E. FLENTJE
12
                                            Special Counsel
                                            Civil Division
13
                                            WILLIAM C. PEACHEY
14
                                            Director, District Court Section
15                                          Office of Immigration Litigation
16
                                            WILLIAM C. SILVIS
17                                          Assistant Director, District Court Section
                                            Office of Immigration Litigation
18

19                                          /s/ Sarah B. Fabian
                                            SARAH B. FABIAN
20
                                            NICOLE N. MURLEY
21                                          Senior Litigation Counsel
                                            Office of Immigration Litigation
22
                                            District Court Section
23                                          P.O. Box 868, Ben Franklin Station
                                            Washington, D.C. 20044
24
                                            Tel: (202) 532-4824
25                                          Fax: (202) 305-7000
                                            Email: sarah.b.fabian@usdoj.gov
26

                                            Attorneys for Defendants
     Case 2:85-cv-04544-DMG-AGR Document 1002 Filed 10/09/20 Page 9 of 9 Page ID
                                     #:41552


 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on October 9, 2020, I served the foregoing pleading on

 4   all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system.
 6

 7
                                                 /s/ Sarah B. Fabian
 8                                               SARAH B. FABIAN
 9
                                                 U.S. Department of Justice
                                                 District Court Section
10                                               Office of Immigration Litigation
11
                                                 Attorney for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
